                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF KENTUCKY
                    NORTHERN DIVISION AT COVINGTON


CIVIL ACTION NO. 2:19-cv-149 (WOB-CJS)

JEFFERY BRIAN KIDWELL                                                    PLAINTIFF


VS.                     MEMORANDUM OPINION AND ORDER


MAYBACH INTERNATIONAL GROUP, ET AL.                                  DEFENDANTS



      This personal injury action arose out of a vehicle accident

that occurred in a gas station parking lot in Boone County,

Kentucky.     Plaintiff    has     brought      claims   for    negligence      and

negligence    per   se    as   well      as   claims   for   negligent     hiring,

retention, supervision, entrustment, and training. (Doc. 1-1 ¶¶

24-47). This case is now before the Court on Plaintiff’s motion to

remand and Defendants’ partial motion to dismiss for failure to

state a claim. (Docs. 4, 8). For the reasons below, both motions

are DENIED.

                          I.     Factual Background

      The accident occurred on April 18, 2018, while Plaintiff was

inspecting a tractor trailer driven by Nenard Madzarevic. (Doc. 1-

1 ¶¶ 14, 18-20). Plaintiff was standing next to the trailer when

Madzarevic    drove   forward      and    turned    left.    (Id.   ¶¶    18,   20).

Madzerevic’s    truck     pinned   Plaintiff       against   his    own   vehicle,
crushing him and dragging him between the two vehicles until

finally throwing him to the pavement. (Id. ¶ 20). The accident

left Plaintiff with serious injuries, and he was transported via

helicopter to Cincinnati for treatment.

     Plaintiff originally filed suit in Cook County, Illinois,

where Defendant Maybach has its headquarters. Maybach moved to

dismiss the suit based on forum non conveniens because the accident

occurred in Kentucky and several witnesses were still located in

the area. (Doc. 8-4). The Cook County Court granted Maybach’s

request   and   dismissed     the    suit    under    the   Illinois   statute

addressing forum non conveniens. See Ill. Sup. Ct. R. 187(c)(2).

Plaintiff   refiled     the   suit    in    Boone    County,   Kentucky,   and

Defendants then removed the Boone County suit to this Court.

                      II.     Arguments and Analysis

     A. Motion to Remand

     Plaintiff’s motion to remand argues that Defendants waived

their right to remove when they asked the Illinois state court to

dismiss the suit filed there. In Plaintiff’s view, Defendants made

explicit representations to the Illinois court that they planned

to litigate the suit in the state courts of Kentucky. Plaintiff

bases this mostly on Defendant Maybach noting that Boone County

Courts heard fewer cases and had a faster resolution time.

     Plaintiff also argues that Defendants should be estopped from

removing the case to federal court because Defendants’ references

                Kidwell v. Maybach International Group, et al.
                                OPINION AND ORDER
                                     - 2 -
to Kentucky state court, in documents filed in Illinois state

court, amounted to false representations of material fact that

Defendants knew Plaintiff would rely upon when he filed suit in

Boone County, Kentucky.

     Plaintiff’s motion to remand is denied. While a party can

waive its right to remove a case to federal court, such waivers

must be clear and unequivocal. McKinnon v. Doctor’s Associates,

Inc.,   769   F.Supp   216,   217   (E.D.   Mich.   1991)   (citing   Regis

Associates v. Rank Hotels Lt.d, 894 F.2d 193, 195 (6th Cir. 1990)).

Though Defendants referenced the docket of Boone County, Kentucky,

in documents filed in Cook County, Illinois, they never clearly

and unequivocally stated that they intended to waive their right

to remove or litigate the case to a resolution in Kentucky state

courts.

     Defendants’ references to Boone County include pointing out

that the accident occurred there and noting that several witnesses

live and work in the area. Defendant also provided comparisons

between Cook County, Illinois’s, and Boone County, Kentucky’s,

dockets and filing statistics, arguing that the case would be

resolved faster in Kentucky’s courts. Contrary to Plaintiff’s

belief, these references to filing statistics and to the location

of the accident and witnesses         are not clear and unequivocal

expressions of an intent to litigate the case to a final resolution

in Boone County, Kentucky.

               Kidwell v. Maybach International Group, et al.
                               OPINION AND ORDER
                                    - 3 -
     A defendant may also indicate that it is submitting to the

jurisdiction of the state court by making affirmative use of the

process of the state court. Bedell v. H.R.C., Ltd., 522 F.Supp.

732, 738 (E.D. Ky. 1981). That is, defendants are not allowed to

experiment in state court and then remove for another try in

federal court. Id. Typically, in order to constitute a waiver, a

defendant’s actions in state court must strike at the merits of a

plaintiff’s claims. Id. at 739.

     Merely    filing    a   motion   to   dismiss   based    on   forum   non

conveniens does not reach the merits of any claim. Courts dismiss

cases based on forum non conveniens solely for administrative and

public policy reasons. Since Defendants’ motion never addressed

the merits of Plaintiff’s claims, Defendants’ arguments about why

litigating    in   a   different   location   would   be     preferable    are

insufficient to constitute an implicit waiver of their right to

remove. Further, once the case was refiled in Kentucky state court,

Defendants took no action in the Kentucky court beyond removing

the case to this Court.

     Plaintiff’s argument that Defendants should be equitably

estopped from removing because they misrepresented a material fact

is also unavailing. Defendants neither expressly represented that

they intended to litigate the suit in state court, nor did they

enter into an agreement with Plaintiff to do so. Again, Defendants

did nothing more than file a motion to have the case dismissed so

               Kidwell v. Maybach International Group, et al.
                               OPINION AND ORDER
                                    - 4 -
that it could be refiled in a more appropriate location. And that

motion argued that Kentucky was a better forum because the accident

occurred there, several witnesses still live in the area, and that

the docket in Boone County, Kentucky, was likely less congested

than the one in Cook County, Illinois. Neither Defendants’ actions

nor their arguments can be construed as a promise to litigate the

suit entirely in the state courts of Kentucky.

     B. Partial Motion to Dismiss

     Regarding the partial motion to dismiss Plaintiff’s claims of

negligent   hiring,     retention,    supervision,      entrustment,   and

training, Defendants insist that Plaintiff merely recited the

elements of these claims without providing details that support

them.

     Factual allegations in a complaint “must be enough to raise

a right to relief above the level of speculation.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007). “A pleading that offers

labels and conclusions or a formulaic recitation of the elements

of a cause of action will not do. Nor does a complaint suffice if

it   tenders    naked    assertions     devoid     of   further   factual

enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). But as

Iqbal notes, determining whether a complaint states a plausible

claim is ultimately a context-specific task that requires a court

to draw on its experience and common sense. Iqbal, 556 U.S. at

1940.

               Kidwell v. Maybach International Group, et al.
                               OPINION AND ORDER
                                    - 5 -
     While some of the complaint’s allegations are brief, there

are several sensible reasons for allowing the claims to go forward.

First,   Plaintiff’s    allegations     give    Defendants     notice    of

Plaintiff’s   claims.   Next,   allowing    Plaintiff’s    claims   to   go

forward is unlikely to significantly expand the scope of discovery,

and dismissing the claims before discovery could prolong the

litigation by forcing Plaintiff to amend the complaint during or

after discovery. Finally, Plaintiff’s obligations under Federal

Rule of Civil Procedure 11 require him to dismiss unsupported

claims, and Defendants will have the opportunity to move for

summary judgment should they feel the claims are unsupported.

                            III. Conclusion

     For the reasons above, IT IS ORDERED that both Plaintiff’s

motion to remand and Defendants’ partial motion to dismiss are

DENIED. (Docs. 4, 8).

     This 24th day of February, 2020.




              Kidwell v. Maybach International Group, et al.
                              OPINION AND ORDER
                                   - 6 -
